USCA11 Case: 22-10420     Date Filed: 09/14/2022    Page: 1 of 12




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10420
                   Non-Argument Calendar
                   ____________________

DOUGLAS LINDSEY,
                                              Plaintiff-Appellant,
versus
COMMISSIONER OF THE FLORIDA
DEPARTMENT OF LAW ENFORCEMENT,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 4:21-cv-00465-RH-MAF
USCA11 Case: 22-10420       Date Filed: 09/14/2022     Page: 2 of 12




2                      Opinion of the Court                22-10420

                     ____________________

Before JORDAN, ROSENBAUM, and BRASHER, Circuit Judges.
PER CURIAM:
       Douglas Lindsey appeals from the district court's Rule
12(b)(6) dismissal of his suit, brought under 42 U.S.C. § 1983,
against Richard Sweringen, in his official capacity as Commissioner
of the Florida Department of Law Enforcement. Mr. Lindsey ar-
gues that, based on an Oklahoma state court order finding that he
was no longer required to register as a sex offender in that state,
Florida’s sex offender registration regime, Fla. Stat. § 943.0435, is
unconstitutional as applied to him under the Full Faith and Credit
Clause. Mr. Lindsey also challenges a district court order setting
aside an entry of default against the FDLE. After review, we affirm.
                                  I
       Mr. Lindsey was convicted in Oklahoma in 1999 of multiple
counts of statutory rape, sodomy, and lewd molestation, based on
several sexual encounters with a 15-year-old girl. Due to his con-
victions, Mr. Lindsey was required to register as a sex offender pur-
suant to the Oklahoma Sex Offender Registration Act (“OSORA”).
Based on an individualized risk assessment, he was found to be a
level three sex offender, meaning he posed a serious danger to the
community, and in accordance with that designation was required
to register as a sex offender for life, pursuant to 57 Okla. Stat.
§§ 582.5(C), 583(C), (D).
USCA11 Case: 22-10420       Date Filed: 09/14/2022     Page: 3 of 12




22-10420               Opinion of the Court                        3

                                 A
       In June of 2009, Mr. Lindsey filed a motion for review of his
lifetime risk assessment determination. In September of 2009, an
Oklahoma district court issued an order (the “Oklahoma order”)
finding that Mr. Lindsey was a level one sex offender. Pursuant to
its authority under § 583(E), it determined that, based on his new
designation and the absence of any legal trouble for a period of 10
years, he was no longer required to register as a sex offender under
the OSORA. Soon thereafter he was removed from the Oklahoma
Sex Offender Registry.
        In 2011, Mr. Lindsey moved to Martin County, Florida. He
did not register as a sex offender. In November of 2017, the FDLE,
which maintains the Florida Sexual Offender and Predator System
(the “Florida Registry”), informed him that he was required to reg-
ister as a sex offender, pursuant to Fla. Stat. § 943.0435. Mr. Lind-
sey complied.
       In June of 2019, Mr. Lindsey formally requested that the
FDLE remove him from the Florida Registry based on the Okla-
homa order. The FDLE denied his request, stating that, because
he was “released from the sanction imposed for [his] qualifying sex
crime after October 1, 1997, [he] ha[d] a requirement to register in
Florida as a sexual offender.”
       In August of 2020, Mr. Lindsey moved back to Oklahoma.
Florida law no longer requires him to update his registration
USCA11 Case: 22-10420        Date Filed: 09/14/2022     Page: 4 of 12




4                      Opinion of the Court                 22-10420

information, but his prior Florida registration remains publicly
available, including on the internet.
                                  B
        As a general matter, for persons with out-of-state convic-
tions like Mr. Lindsey, residency in Florida triggers the registration
requirement. See § 943.0435(1). Mr. Lindsey, specifically, was re-
quired to register because his offenses of conviction, the sanctions
from which he was released after October 1, 1997, were similar to
certain enumerated offenses under Florida law.                     See
§ 943.0435(1)(h)1.a. The registration requirement lasts for the du-
ration of the offender’s life absent a full pardon or post-conviction
relief setting aside the conviction(s). See § 943.0435(11). Certain
sex offenders may petition for removal of the registration require-
ment after 25 years, but not those convicted of offenses such as sex-
ual battery and lewd or lascivious offenses, or similar offenses of
another jurisdiction. See § 943.0435(11)(a). The Florida Sex Of-
fender Act does not provide a mechanism for removal from the
Florida Registry upon domiciling outside the state.
       Mr. Lindsey filed his § 1983 complaint in August of 2021,
seeking a declaration that the FDLE has violated and continues to
violate his constitutional rights and a permanent injunction prohib-
iting the FDLE from continuing to enforce Florida’s sex offender
registration requirements against him. As relevant to this appeal,
the complaint alleges that § 943.0435 is unconstitutional as applied
to him, in violation of the Full Faith and Credit Clause, based on
USCA11 Case: 22-10420            Date Filed: 09/14/2022        Page: 5 of 12




22-10420                  Opinion of the Court                               5

the FDLE’s failure to “fully recognize” the effect of the Oklahoma
order. 1
        Mr. Lindsey effectuated service of process on the FDLE on
September 3, 2021. The FDLE failed to timely file an answer or
responsive pleading and Mr. Lindsey moved for entry of default,
which the Clerk of Court entered on September 27, 2021. On Sep-
tember 29, 2021, he moved for default judgment. Several days
later, on October 1, 2021, the FDLE moved to set aside the entry
of default, explaining that its failure to timely respond was not will-
ful but was “due to a perfect storm of [three] attorneys testing pos-
itive for COVID-19, two attorney positions being vacant, one at-
torney on [family and medical leave] and one attorney on military
leave[, out of a total of 15 attorneys employed by the FDLE’s Office
of General Counsel,] during the time that the Complaint was to be
processed.” One of the attorneys who contracted COVID-19 also
was responsible for coordinating civil litigation against the FDLE
and communicating with the Office of the Attorney General to au-
thorize representation. The FDLE further argued that it acted
promptly to correct the default and that Mr. Lindsey would not be
prejudiced. The district court granted the motion and directed the


1 Mr. Lindsey also brought equal protection and right to travel claims under
the Fourteenth Amendment, but does not challenge the disposition of those
claims on appeal. As such, they are abandoned. See Sapuppo v. Allstate Flo-
ridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). See also Doe v. Moore, 410
F.3d 1337, 1346-49 (11th Cir. 2005) (affirming the denial of equal protection
and right to travel challenges to Florida’s Sex Offender Act).
USCA11 Case: 22-10420        Date Filed: 09/14/2022      Page: 6 of 12




6                       Opinion of the Court                 22-10420

Clerk to set aside the default, crediting the FDLE’s arguments and
the “strong policy of determining cases on their merits.”
      The FDLE later filed a Rule 12(b)(6) motion to dismiss,
which the district court granted. This timely appeal followed.
                                  II
        We review de novo the grant of a motion to dismiss pursu-
ant to Rule 12(b)(6) for failure to state a claim. See Leib v. Hills-
borough Cnty. Pub. Transp. Comm’n, 558 F.3d 1301, 1305 (11th
Cir. 2009). To survive a motion to dismiss, a complaint must state
a facially plausible claim, that is, a claim supported by “factual con-
tent that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009).
       The Full Faith and Credit Clause requires states to recognize
and give effect to the “public Acts, Records, and judicial Proceed-
ings of every other State.” U.S. Const. art. IV, § 1; V.L. v. E.L., 577
U.S. 404, 407 (2016). The purpose of the Full Faith and Credit
Clause
       was to alter the status of the several states as inde-
       pendent foreign sovereignties, each free to ignore ob-
       ligations created under the laws or by the judicial pro-
       ceedings of the others, and to make them integral
       parts of a single nation throughout which a remedy
       upon a just obligation might be demanded as of right,
       irrespective of the state of its origin.
USCA11 Case: 22-10420         Date Filed: 09/14/2022     Page: 7 of 12




22-10420                Opinion of the Court                          7

Baker by Thomas v. Gen. Motors Corp., 522 U.S. 222, 232 (1998)
(citation omitted). Regarding judgments, “the full faith and credit
obligation is exacting.” Id. at 233.
       With respect to statutes, or “public Acts,” the Full Faith and
Credit Clause “does not require a State to substitute for its own
statute . . . the statute of another State reflecting a conflicting and
opposed policy,” so long as the state has “not adopt[ed] any policy
of hostility to the public Acts of that other State.” Franchise Tax
Bd. Of Cal. v. Hyatt, 578 U.S. 171, 176 (2016) (internal quotation
marks and citations omitted). See also Carroll v. Lanza, 349 U.S.
408, 412-14 (1955) (holding that Arkansas courts need not apply a
time limitation contained in Missouri’s, but not Arkansas’, work-
men’s compensation law); Hughes v. Fetter, 341 U.S. 609, 611-12
(1951) (finding a policy of hostility where the forum state, Wiscon-
sin, excluded from its courts actions arising under Illinois law while
permitting the adjudication of similar Wisconsin claims).
       According to Mr. Lindsey, the Oklahoma order is a final
judgment entitled to “exacting” full faith and credit in Florida. Like
the district court, we disagree. Mr. Lindsey’s 1999 Oklahoma con-
victions remain in place and their validity is not in question. This
is not a case, therefore, where the underlying convictions have
been set aside. The Oklahoma order, based solely on Oklahoma
law—that is, the authority granted to the Oklahoma district court
under 57 Okla. Stat. § 583(E)—does not purport to bind any other
jurisdiction. Nor does Oklahoma, as a general matter, have extra-
territorial jurisdiction to exercise police power in Florida. See, e.g.,
USCA11 Case: 22-10420        Date Filed: 09/14/2022     Page: 8 of 12




8                      Opinion of the Court                 22-10420

Bigelow v. Virginia, 421 U.S. 809, 827-28 (1975) (noting that a
state’s police power does not extend beyond its borders).
       By demanding that Florida give full faith and credit to the
Oklahoma order, Mr. Lindsey really is asking for full faith and
credit to the provision of Oklahoma’s sex offender law that effec-
tuated the Oklahoma order. As such, the question before us is
whether the Full Faith and Credit Clause requires Florida to abide
by a discretionary sex offender registration removal procedure pro-
vided for under Oklahoma law, but not Florida law. The answer is
no.
       The provision of the OSORA at issue, § 583(E), permits level
one sex offenders, regardless of the offense of conviction, to peti-
tion for discretionary removal of the sex offender designation after
10 years of no arrests for any felony or misdemeanor while regis-
tered at any level, thereby “allowing the person to no longer be
subject to the registration requirements of the [OSORA].” See 57
Okla. Stat. § 583(E). See also § 583(C), (D). As noted, the Okla-
homa court found that Mr. Lindsey was both a level one sex of-
fender and eligible for removal of the sex offender designation.
       By its plain language, § 583(E) does not affect the registra-
tion requirements of any other state. The Florida Sex Offender Act,
on the other hand, does not rely on classification levels, and instead
conditions the removal of sex offender registration requirements
primarily on the offense of conviction. See Fla. Stat. § 934.0435(1).
Persons convicted of certain enumerated sex offenses are subject
to the sex offender designation for life and may not petition to
USCA11 Case: 22-10420        Date Filed: 09/14/2022     Page: 9 of 12




22-10420               Opinion of the Court                         9

remove the designation. See § 943.0435(11)(a)1-2. The Oklahoma
and Florida regimes are therefore in conflict, as Mr. Lindsey’s case
demonstrates, because a person absolved of registration in Okla-
homa may nevertheless still be subject to indefinite registration in
Florida based on the offense of conviction.
       The Full Faith and Credit Clause does not direct us to re-
solve this conflict in Mr. Lindsey’s favor. In fact, it prescribes the
opposite, as the Clause does not require Florida to substitute the
OSORA for the Florida Sex Offender Act. See Hyatt, 578 U.S. at
176. Florida has a legitimate interest in prescribing the manner in
which it protects the health and welfare of its citizens from persons
convicted of sex offenses. See Smith v. Doe, 538 U.S. 84, 93 (2003)
(recognizing state’s sex offender registry as a valid exercise of its
power to protect the health and safety of its citizens); United States
v. Salerno, 481 U.S. 739, 747 (1987) (“There is no doubt that pre-
venting danger to the community is a legitimate regulatory goal.”).
Florida need not dispense with its preferred method of doing so
because another jurisdiction has less restrictive requirements on
sex offender registration. As the district court essentially recog-
nized, even if Oklahoma did not have any registration require-
ments for offenders like Mr. Lindsey, that legislative choice would
not prevent Florida from enacting a sex offender registration
scheme.
                                 III
      A district court may set aside an entry of default “for good
cause.” Fed. R. Civ. P. 55(c). We review for abuse of discretion
USCA11 Case: 22-10420       Date Filed: 09/14/2022    Page: 10 of 12




10                     Opinion of the Court                22-10420

the district court’s determination to set aside the Clerk’s entry of
default. See In re Worldwide Web Sys., Inc., 328 F.3d 1291, 1295
(11th Cir. 2003).
        In evaluating good cause, courts may consider a variety of
factors, such as whether (1) the default was contumacious or will-
ful; (2) setting it aside would prejudice the adversary; (3) the de-
faulting party presents a meritorious defense; (4) the default impli-
cated the public interest; and (5) the defaulting party acted
promptly to correct the default. See Compania Interamericana Ex-
port-Import, S.A. v. Compania Dominicana de Aviacion, 88 F.3d
948, 951 (11th Cir. 1996). A party willfully defaults by displaying
either an intentional or reckless disregard for the judicial proceed-
ings. See id. at 951-52 (finding willful default where a litigant was
given “ample opportunity to comply with court orders but fail[ed]
to effect any compliance,” as the court had exhibited “considerable
patience” in granting the party several extensions).
       Mr. Lindsey argues that the district court erred in setting
aside the default judgment against the FDLE by failing to give due
consideration to his argument that the FDLE could not establish
“good cause” sufficient to set aside the default based on its lack of
internal procedural safeguards in handling cases. For this proposi-
tion, he cites to Rita v. United States, 551 U.S. 338 (2007), and
Funchess v. Wainwright, 772 F.2d 683, 694 (11th Cir. 1985). Mr.
Lindsey’s reliance on those decisions is misplaced.
       Both decisions involve claims concerning criminal sen-
tences. See Rita, 551 U.S. at 356-57; Funchess, 772 F.2d at 693-94.
USCA11 Case: 22-10420        Date Filed: 09/14/2022      Page: 11 of 12




22-10420                Opinion of the Court                          11

The Supreme Court’s decision in Rita concerned 18 U.S.C.
§ 3553(c), which explicitly requires the sentencing court, “at the
time of sentencing,” to “state in open court the reasons for its im-
position of the particular sentence.” See 551 U.S. at 356. No such
statutory mandate exists for courts ruling on defaults. See gener-
ally Fed. R. Civ. P. 55. As for Funchess, that decision cuts against
Mr. Lindsey because it recognizes the assumption that “all courts
base rulings upon a review of the entire record.” See 772 F.2d at
693-94 (stating that the “fact that the sentencing order does not re-
fer to the specific types of non-statutory ‘mitigating’ evidence peti-
tioner introduced indicates only the trial court’s finding [that] the
evidence was not mitigating, not that such evidence was not con-
sidered”) (citation omitted). As such, Mr. Lindsey cannot show
that the district court erred in its implicit rejection of his good cause
argument. See, e.g., Onishea v. Hopper, 171 F.3d 1289, 1303 (11th
Cir. 1999) (court’s findings that were inconsistent with plaintiffs’
argument were an “implicit rejection” of that argument).
       Mr. Lindsey’s underlying “good cause” argument also fails
on the merits. First, the conduct did not appear to willful, as the
FDLE filed the motion to set aside the default soon after the entry
of default. There also was no evidence that the FDLE had “contin-
uously mishandled” the matter, see Robinson v. United States, 734
F.2d 735, 739 (11th Cir. 1984), or had failed to respond despite prior
accommodations from the court, see Compania Dominicana, 88
F.3d at 952. Further, given the FDLE’s prompt response to the
USCA11 Case: 22-10420           Date Filed: 09/14/2022       Page: 12 of 12




12                        Opinion of the Court                     22-10420

entry of default, Mr. Lindsey did not suffer prejudice, as the time-
line of the matter proceeded effectively as if there had been no de-
lay. 2
                                     IV
       The district court’s orders are affirmed.
       AFFIRMED.




2 Nor can it be said, as Mr. Lindsey argues, that adequate procedural safe-
guards would have ensured a timely response from the FDLE. See Heaton v.
Bonacker & Leigh, 173 F.R.D. 533, 536 (M.D. Ala. 1997). This was not a cas-
cade of individual errors resulting in an “internal communications break-
down,” id., but rather, an unfortunate consequence of a series of untimely ab-
sences.